Title: To George Washington from James Mathers, 16 March 1790
From: Mathers, James
To: Washington, George



New York March 16 1790.

To His Excellency the President, and the Honble Members of the Senate of the United States
The Petition of James Mathers, Doorkeeper, Humbly sheweth,
That during the Recess of your Honble House, your Petitioner was usefully, and constantly, employed in attending the Secretary’s Office, procuring Fuel and Stoves and in keeping your Chamber, and its Furniture clean.
That no provision hath been made by Law, on which your Petitioner can obtain any Compensation for the above Services.
Your Petitioner therefore humbly prays that your Honble House will be pleased to take his case into consideration, and grant such compensation as you in your wi[s]dom may think just and reasonable.

James Mathers

